     Case 21-03004-sgj Doc 8 Filed 03/08/21                Entered 03/08/21 13:53:32              Page 1 of 5



    PACHULSKI STANG ZIEHL & JONES LLP                     MUNSCH HARDT KOPF & HARR, P.C.
    Jeffrey N. Pomerantz (CA Bar No.143717)               Davor Rukavina
    (admitted pro hac vice)                               Texas Bar No. 24030781
    Ira D. Kharasch (CA Bar No. 109084)                   Julian P. Vasek, Esq.
    (admitted pro hac vice)                               Texas Bar No. 24070790
    John A. Morris (NY Bar No. 2405397)                   3800 Ross Tower
    (admitted pro hac vice)                               500 N. Akard Street
    Gregory V. Demo (NY Bar No. 5371992)                  Dallas, Texas 75201-6659
    (admitted pro hac vice)                               Telephone: (214) 855-7500
    Hayley R. Winograd (NY Bar No. 5612569)               Facsimile: (214) 855-7584
    (admitted pro hac vice)                               E-mail: drukavina@munsch.com
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, CA 90067                                 Counsel for Highland Capital Management Fund
    Telephone: (310) 277-6910                             Advisors, L.P.
    Facsimile: (310) 201-0760

    HAYWARD PLLC
    Melissa S. Hayward
    Texas Bar No. 24044908
    MHayward@HaywardFirm.com
    Zachery Z. Annable
    Texas Bar No. 24053075
    ZAnnable@HaywardFirm.com
    10501 N. Central Expy, Ste. 106
    Dallas, Texas 75231
    Tel: (972) 755-7100
    Fax: (972) 755-7110

    Counsel for Highland Capital Management, L.P.

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                                  §
    In re:
                                                                  §   Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  §   Case No. 19-34054-sgj11
                                                                  §
                                      Debtor.
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                  §
                                      Plaintiff,                  §   Adversary Proceeding No.
                                                                  §
    vs.                                                           §   21-03004-sgj
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT FUND                              §
    ADVISORS, L.P.                                                §
                                                                  §
                                      Defendant.                  §

1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:42498.3 36027/002
     Case 21-03004-sgj Doc 8 Filed 03/08/21                   Entered 03/08/21 13:53:32   Page 2 of 5




                     STIPULATION AND PROPOSED SCHEDULING ORDER

           This stipulation (the “Stipulation”) is made and entered into by and between Highland

Capital Management, L.P., as debtor-in-possession (the “Debtor”), and Highland Capital

Management Fund Advisors, L.P. (“HCMFA” or “Defendant”, and together with the Debtor, the

“Parties”), by and through their respective undersigned counsel.

                                                   RECITALS

           WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

Court”);

           WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring venue

of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court;

           WHEREAS, on January 22, 2021, the Debtor commenced the above-captioned adversary

proceeding (the “Adversary Proceeding”) against HCMFA by filing its complaint [Docket No. 1]2

(the “Complaint”);

           WHEREAS, on January 25, 2021, the Court issued its Order Regarding Adversary

Proceedings Trial Setting and Alternative Scheduling Order [Docket No. 3] (the “Alternative

Scheduling Order”);

           WHEREAS, on March 1, 2021, HCMFA filed its answer to the Debtor’s Complaint

[Docket No. 6] (the “Answer”);

           WHEREAS, the Parties have conferred and desire to enter into a mutually agreeable

proposed schedule, as specifically set forth below.



2
    Refers to the docket number maintained in the Adversary Proceeding.

                                                          2
DOCS_NY:42498.3 36027/002
  Case 21-03004-sgj Doc 8 Filed 03/08/21               Entered 03/08/21 13:53:32   Page 3 of 5




        NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

Stipulation by the Court, it shall be SO ORDERED:

        1.       The Parties agree to the following schedule (the “Proposed Joint Scheduling

Order”) in lieu of that provided in the Alternative Scheduling Order:

                                 Proposed Joint Scheduling Order

        Event                                           Deadline

        1. Service of Written Discovery                 April 21, 2021
            Requests
        2. Service of Written Responses to              May 28, 2021
            Discovery
        3. Completion of Fact Discovery                 June 18, 2021
        4. Expert Disclosures                           June 28, 2021
        5. Completion of Expert Discovery               July 16, 2021
        6. Dispositive Motions                          July 16, 2021
        7. Exhibit and Witness Lists                    August 20, 2021
        8. Joint Pretrial Order                         August 30, 2021
        9. Proposed Findings of Fact and                August 30, 2021
            Conclusions of Law
        10. Trial Docket Call                           September 6, 2021


        2.       If approved by the Court, the Proposed Joint Scheduling Order shall only be

modified in a writing signed by the Parties or upon the entry of an order of the Court entered upon

notice to the Parties.

        3.       The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Stipulation, subject to any objection to the

Court’s jurisdiction or core jurisdiction and subject to any motion for the withdrawal of the

reference, with respect to which all parties reserve their rights, if any.

                              [Remainder of Page Intentionally Blank]




                                                   3
DOCS_NY:42498.3 36027/002
  Case 21-03004-sgj Doc 8 Filed 03/08/21       Entered 03/08/21 13:53:32   Page 4 of 5




Dated: March 8, 2021.
                                      MUNSCH HARDT KOPF & HARR, P.C.

                                      /s/ Davor Rukavina
                                      Davor Rukavina
                                      Texas Bar No. 24030781
                                      Julian P. Vasek, Esq.
                                      Texas Bar No. 24070790
                                      3800 Ross Tower
                                      500 N. Akard Street
                                      Dallas, Texas 75201-6659
                                      Telephone: (214) 855-7500
                                      Facsimile: (214) 855-7584
                                      E-mail: drukavina@munsch.com

                                      Counsel for Highland Capital Management Fund
                                      Advisors, L.P.

                                      - and -

                                      PACHULSKI STANG ZIEHL & JONES LLP

                                      Jeffrey N. Pomerantz (CA Bar No. 143717)
                                      Ira D. Kharasch (CA Bar No. 109084)
                                      John A. Morris (NY Bar No. 266326)
                                      Gregory V. Demo (NY Bar No. 5371992)
                                      Hayley R. Winograd (NY Bar No. 5612569) 10100
                                      Santa Monica Blvd., 13th Floor
                                      Los Angeles, CA 90067
                                      Telephone: (310) 277-6910
                                      Facsimile: (310) 201-0760
                                      E-mail: jpomerantz@pszjlaw.com
                                      ikharasch@pszjlaw.com
                                      jmorris@pszjlaw.com
                                      gdemo@pszjlaw.com
                                      hwinograd@pszjlaw.com

                                      - and -




                                           4
DOCS_NY:42498.3 36027/002
  Case 21-03004-sgj Doc 8 Filed 03/08/21       Entered 03/08/21 13:53:32   Page 5 of 5




                                      HAYWARD PLLC

                                      /s/ Zachery Z. Annable
                                      Melissa S. Hayward
                                      Texas Bar No. 24044908
                                      MHayward@HaywardFirm.com
                                      Zachery Z. Annable
                                      Texas Bar No. 24053075
                                      ZAnnable@HaywardFirm.com
                                      10501 N. Central Expy, Ste. 106
                                      Dallas, Texas 75231
                                      Telephone: (972) 755-7100
                                      Facsimile: (972) 755-7110

                                      Counsel for Highland Capital Management, L.P.




                                           5
DOCS_NY:42498.3 36027/002
